DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5–7, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. US2015/0272424 and further in view of Loos US3,574,996.
For claim 1, 
Abe discloses a “method of producing an endoscope flexible tube ([0036-0041]; fig 4), the method comprising: 
continuously discharging a resin in a liquid state into a film shape from an annular discharge port surrounding an axis and a side surface of a cylindrical substrate ([0039]) having air permeability on the side surface ([0026] describes the substrate, i.e. the inner portions of the flexible tube 10 as the same as the claimed invention, i.e. a spiral tube 11 surrounded by a mesh tube 12.  The mesh tube 12 provides the air permeability to the substrate just as in the claimed invention); 
bringing the resin discharged into the film shape into contact with an entire periphery of the substrate on a downstream side of flow of the resin with respect to the discharge port ([0041]); 
covering a side surface of the substrate with the resin while moving the substrate in an axial direction to separate a portion where the resin and the substrate are in contact from the discharge port ([0037, 0041]); 
curing the resin covering the substrate ([0041]);”.
Abe does not disclose
setting pressure surrounding a side surface of the substrate, which is not covered by the resin, to a negative pressure as compared to a surface of the resin in a cured state”.  Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin (2:10-23).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the negative pressure sheathing method of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it produces the predictable result for forming a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative pressure applied to the chamber (2:10-23) where the resin surrounds the substrate, to secure the resin around the substrate.
For claim 2, Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein the resin is in a state where a plurality of resin materials are stacked ([0047]; fig 2 shows two resin layers 17 and 18 stacked or on top of each other)”.
For claim 3, modified Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein a space is present between the resin discharged from the discharge port and the substrate (Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin 2:10-23)”.
For claim 5, Abe discloses the “method of producing the endoscope flexible tube according to claim 1, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 6, 
Abe discloses a “method of producing an endoscope ([0024, 0036-0041]; fig 4), the method comprising: 
continuously discharging a resin in a liquid state into a film shape from an annular discharge port surrounding an axis and a side surface of a cylindrical substrate ([0039]) having air permeability on the side surface ([0026] describes the substrate, i.e. the inner portions of the flexible tube 10 as the same as the claimed invention, i.e. a spiral tube 11 surrounded by a mesh tube 12.  The mesh tube 12 provides the air permeability to the substrate just as in the claimed invention); 
bringing the resin discharged into the film shape into contact with an entire periphery of the substrate on a downstream side of flow of the resin with respect to the discharge port ([0041]); 
covering a side surface of the substrate with the resin while moving the substrate in an axial direction to separate a portion where the resin and the substrate are in contact from the discharge port ([0037, 0041]); and 
curing the resin covering the side surface of the substrate ([0041] describes the hardening process of the resin); 
using the endoscope flexible tube ([0041]), for an exterior of an insertion unit (fig 1; [0026])”.
Abe does not disclose 
“producing an endoscope flexible tube by setting pressure surrounding a side surface of the substrate, which is not covered by the resin, to a negative pressure as compared to a surface of the resin in a cured state”.  Loos teaches a sheathing method where the substrate nozzle (nose 26; fig 2) projects from the opening where the resin is discharged, where the width of the nozzle wall creates the claimed space between the resin and the substrate (fig 2); and also applying a negative pressure to this chamber/space where the substrate is not covered by the resin (2:10-23).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the negative pressure sheathing method of Loos into the invention of Abe in order to configure the method of producing the endoscope flexible tube, e.g. as claimed because it produces the predictable result for forming a tough, tubular, continuous plastic sheath (1:62-2:2) via a negative pressure applied to the chamber (2:10-23) where the resin surrounds the substrate, to secure the resin around the substrate.
For claim 7, Abe discloses the “method of producing the endoscope flexible tube according to claim 2, wherein
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 10, Abe discloses the “method of producing the endoscope flexible tube according to claim 2, wherein a space is present between the resin discharged from the discharge port and the substrate (Fig 4 shows a space between the discharge port and the substrate.  The resin must traverse this space, therefore the resin discharged from the port is spaced from the substrate)”.
For claim 11, Abe discloses the “method of producing the endoscope flexible tube according to claim 10, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
For claim 14, Abe discloses the “method of producing the endoscope flexible tube according to claim 3, wherein 
the resin is a thermoplastic resin ([0027]), and 
the substrate has a spiral tube, obtained by spirally winding a metal plate, and a reticular tube covering an outer side of the spiral tube ([0026] describes a mesh tube 12 covering as the reticular tube)”.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant argues that Loos’ teaching is limited to “forming a chain having a generally tubular outer plastic sheath virtually impossible to displace relative to the chain” (pg 8).  This is incorrect as this sheathing process can be applied to a cylindrical substrate, as demonstrated by the Abe reference, which simply lacks the benefit of the negative pressure applied to the surrounding space of the substrate.  Merely replacing the substrate onto which the sheath is applied or providing a vacuum channel to create a negative space to secure the sheath onto a cylindrical substrate clearly produces a predictable result of a form fitted sheath around the substrate, and is well within the skill of an ordinary artisan.  Loos provides for such modifications “without departing from the underlying principles and teachings of” Loos’ invention (3:6-10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795